Case 4:18-cv-00442-ALM-CMC Document 110-2 Filed 03/10/20 Page 1 of 3 PageID #: 5538




                              Exhibit 2
Case 4:18-cv-00442-ALM-CMC Document 110-2 Filed 03/10/20 Page 2 of 3 PageID #: 5539
     Case 3:20-mc-00007-N-BH Document 9 Filed 02/27/20 Page 1 of 2 PageID 46


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

   DAVID FOLKENFLIK; NATIONAL PUBLIC                    §
   RADIO, INC.; EDITH CHAPIN; LESLIE                    §
   COOK; and PALLAVI GOGOI                              §
                                                        §
          Movants,                                      §
   v.                                                   §       Misc. Action No. 3:20-MC-007-N
                                                        §
   CHAPWOOD CAPITAL INVESTMENT                          §
   MANAGEMENT, INC.                                     §
                                                        §
          Respondent.                                   §


                           NOTICE OF APPEARANCE OF COUNSEL
                   FOR CHAPWOOD CAPITAL INVESTMENT MANAGEMENT, LLC


          NOW COMES John E. Leslie (“Leslie”), Texas Bar No. 12231400 of John Leslie | PLLC,

   1805 West Park Row Drive, Suite C, Arlington, Texas 76013, (817) 505-1291, to appear as

   attorney of record for Respondent Chapwood Capital Investment Management, LLC. Leslie

   hereby requests notice and copies of all communications and other documents filed in this matter.

          Dated this 27th day of February 2020.

                                                 Respectfully submitted,

                                                 /s/ John E. Leslie
                                                 John E. Leslie
                                                 State Bar No. 12231400

                                                 JOHN LESLIE | PLLC
                                                 1805 West Park Row Drive, Suite C
                                                 Arlington, Texas 76013
                                                 (817) 505-1291 Phone
                                                 (817) 505-1292 Fax
                                                 arlingtonlaw@aol.com email

                                                 ATTORNEYS FOR CHAPWOOD CAPITAL
                                                 INVESTMENT, LLC




   Notice of Appearance for Chapwood Capital Investment Management, LLC                     Page 1
Case 4:18-cv-00442-ALM-CMC Document 110-2 Filed 03/10/20 Page 3 of 3 PageID #: 5540
     Case 3:20-mc-00007-N-BH Document 9 Filed 02/27/20 Page 2 of 2 PageID 47


                                     CERTIFICATE OF SERVICE

          A true and correct copy of the foregoing Notice of Appearance was electronically
   submitted to the Clerk of the U.S. District Court for the Northern District of Texas, using the
   electronic case filing system and served on all other counsel of record via ecf/Pacer on February
   27, 2020.


                                                 /s/ John E. Leslie
                                                 John E. Leslie, certifying attorney




   Notice of Appearance for Chapwood Capital Investment Management, LLC                     Page 2
